Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a
patent examiner with “a mountain of largely irrelevant data from which he/she is presumed to have been able, with his/her expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. etai, 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 forms. Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jamie Zheng on 8/31/2021.

The application has been amended as follows: 

18.  (Previously Presented) The memory module of claim 13, wherein the each respective data handler of the data module is configurable to generate the respective test data signals with programmable slew rates and programmable peak values so that characteristics of the respective test data signals correspond to characteristics of write data signals from the memory controller.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or disclose the invention as recited in claims  12, 36 and 43, which are now as claims 1, 11 and 18 as follow:

Claim 1:
“a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus;

a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is smaller than N; and
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices;
wherein, during a normal memory read or write operation, the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals for the normal memory read or write operation, and each respective data handler of the data module is configurable to propagate respective read or write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus, the respective read or write data signals being output or received by at least one memory device in the respective n-bit-wide segment of the memory devices in response to the registered memory address and control signals; and
wherein, during testing of the memory module, the control circuit is configurable to
output test address and control signals, the each respective data handler of the data module is configurable to isolate data paths from the memory controller to the respective n-bit-wide segment of the memory devices and to output respective test data signals to the respective segment of the memory devices based on information received from the control circuit, and
the respective test data signals including test data to be received by and written into one or


Claim 11:
“at a memory module operable in a computer system including a system memory controller coupled to a system memory bus having a bit width N, the memory module including: a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus; 
Memory devices mounted on the PCB and organized in one or more N-bit-wide ranks, the memory devices having address and control ports and data ports; a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is smaller than N; and 
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices;
performing normal memory read or write operations, including: receiving, at the control circuit, system address and control signals from the system memory controller via the connector; 
outputting, from the control circuit, registered memory address and control signals for the normal memory read or write operation; propagating, by each respective data handler of the data module, respective read data signals or respective write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus; and

performing testing operations, including: outputting, from the control circuit, test address and control signals; 
isolating, at the each respective data handler of the data module, data paths from the memory controller to the respective n-bit-wide segment of the memory devices; 
outputting, from the each respective data handler of the data module, respective test data signals to the respective segment of the memory devices based on information received from the control circuit; 
receiving, by one or more memory devices in the respective segment of the memory devices, test data included in the respective test data signals in response to the test address and control signals from the control circuit”.

Claim 18:
“a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus;
memory devices mounted on the PCB and organized in one or more N-bit-wide ranks, the memory devices having address and control ports and data ports;
a data module coupled between the data ports of the memory devices and the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is smaller than N; and
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices;

wherein, during testing of the memory module, the control circuit is configurable to output test address and control signals to the memory devices and a command to the data module, the data module is configurable to isolate data paths from the memory controller to the memory devices through the data handlers, the each respective data handler of the data module is configurable to output respective test data signals to the respective segment of the memory devices in response to the command from the control module, and the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the test address and control signals from the control circuit”.

Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-24 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111